SHAW, Justice.
We have for review Solomon v. State, 720 So.2d 1084 (Fla. 4th DCA 1998), wherein the district court certified conflict with Mays v. State, 693 So.2d 52 (Fla. 5th DCA 1997). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We have since approved the district court decision in Mays. See Mays v. State, 717 So.2d 515, 23 Fla. L. Weekly S387 (Fla.1998) (holding that under section 921.001(5), Florida Statutes (1995), if the “true” recommended guidelines sentence exceeds the statutory maximum, the guidelines sentence *242must be imposed). Accordingly, we quash Solomon.
It is so ordered.
HARDING, C.J., and OVERTON and WELLS, JJ., concur.
PARIENTE, J., concurs in part and dissents in part with an opinion, in which KOGAN and ANSTEAD, JJ., concur.